Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 1 of 27 PageID #: 7491


   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
    ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY             X
    INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE NEW        )
    JERSEY INSURANCE COMPANY, AND ALLSTATE PROPERTY AND CASUALTY       )
    INSURANCE COMPANY,                                                 )
                                                                       )
                                Plaintiffs,
                                                                       )
             -against-                                                 )
    DMITREI ABRAMOV, SERGEY AKOPYAN, YULIA BILYK, MAIGA                )
    BORISEVICA, ALEXANDER CHERNYSHEV, ARTUR DENISOV, INDIVIDUALLY      )
    AND AS THE ADMINISTRATOR OF THE ESTATE OF YURIY DENISOV,           )
    ALEKSANDR FIRAYNER, OLEKSIY GERASYMENKO, YURIY GINDINOV, ARIS      )
    GRIGORYAN, VALERIA HAMAMY, OLGA IZRAYEV, VLADIMIR KAMINSKY,        )
    MURDAKHAY KHAIMOV, BORIS KHANIS, ZLATISLAV KOMISARCHIK,            )
    VLADISLAV KRAITER, INNA LYUBRONETSKAYA, GALINA MILERMAN,           )
    URIYEL MIRZAKANDOV, ALEKSANDR NISANOV, INNA PINSKY, VADIM          )   16-CV-1465
    POVZLOV, ELMAN RAFAILOV, TATIANA RODIONOVA, OLEG SHNAIDER,         ) (AMD) (SJB)
    INNA SHILIMOV, BORIS SOBOLEV, GIKOR SONAYAN, MAKSYM                )
    TKACHENKO, YEFIM VELNIK, ALEXSANDR VERBITSKY, EDUARD ZARUBIN,      )
    ABSOLUTE MEDICAL SUPPLIES INC., ALLEVIATION PRODUCTS               ) DECLARATION
    CORPORATION, ANY MEDICAL SUPPLY, INC., BENTO ORTHO INC., BEST      ) OF JAMES A.
    CHOICE MEDICAL SUPPLY, INC., CHAPA PRODUCTS CORPORATION,           ) MCKENNEY IN
    EMPIRE STATE MEDICAL SUPPLIES, INC., EXCEL PRODUCTS INC., FIRST    ) SUPPORT OF
    AMERICAN ALLIANCE, INC., FOREST MEDICAL EQUIPMENT, INC.,           ) PLAINTIFFS’
    HEALING HEALTH PRODUCTS, INC., INFINITE ORTHO PRODUCTS INC.,       )    SECOND
    LIBERTY SURGICAL SUPPLIES INC., MAIGA PRODUCTS CORPORATION,        ) MOTION FOR
    MAXFORD INC., MDAX INC., MILLDORP INC., NEW UTRECH SERVICES,       )   DEFAULT
    INC., NUMED MEDICAL SUPPLY, INC., PACIFIC SURGICAL SUPPLY, INC.,   )  JUDGMENT
    PAIN FREE LEAVING, INC., PPSC MEDICAL SUPPLY, INC., PRAVEL INC.,   ) PURSUANT TO
    PREFERRED ORTHO PRODUCTS INC., PROMED DURABLE EQUIPMENT,           )     FED. R.
    INC., QUALITY CUSTOM MEDICAL SUPPLY, INC., QUALITY MEDICAL         )    CIV. P. 55
    SUPPLY INC., RIDGE MEDICAL SUPPLIES CORP., SIGMA MED CARE INC.,    )
    SOLUTION BRIDGE INC., SOVERA MEDICAL SUPPLY, CORP., STATE          )
    MEDICAL SUPPLY INC., SURE WAY NY INC., T & S MEDICAL SUPPLY        )
    CORPORATION, TOWN SUPPLY, INC., VERASO MEDICAL SUPPLY, CORP.,      )
    WELLMAX PRODUCTS, CORP. AND Y.A.M. MEDICAL SUPPLY, INC.,           )
    MARGARITA AKMALOVA, GRIGOL APRESYANTSI, SERGEY MEZKULA,            )
    VALERIY SEMENIKHIN, AND VADIM ZALOGIN, AMERICAN MOBILITY           )
    MEDICAL, INC., BIV WHOLESALE INC., COMDEX INC., GLOBAL BEST        )
    DEAL, INC., GRIGOL SUPPLY, INC., IG&NAT SERVICES, INC., IMPREZZA   )
    NYC INC., METRA WHOLESALE INC., ONE STOP WHOLESALE, INC., ORTIZ    )
    OMEGA CORP., VDS MEDICAL SUPPLY, INC., VZ GROUP, INC., JOHN DOES   )
    1 THROUGH 20 AND ABC CORPORATIONS 1 THROUGH 20,                    )
                                                                       )
                                   Defendants.                         )
                                                                       X



                                              1
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 2 of 27 PageID #: 7492


   James A. McKenney declares pursuant to 28 U.S.C. § 1746 that the following is true and correct:

            1.       I am a Partner with the firm of Morrison Mahoney LLP, attorneys for Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate New Jersey Insurance Company, and, Allstate Property and Casualty Insurance

   (“Plaintiffs” or, collectively, “Allstate”)1 in the above-entitled action, and I am fully familiar with

   all the facts and circumstances in this matter.

            2.       I submit this declaration pursuant to Rule 55(b)(2) of the Federal Rules of Civil

   Procedure (the “Federal Rules”) and Rule 55.2 of the Local Civil Rules of the Southern and Eastern

   Districts of New York (the “Local Rules”) in support of Plaintiffs’ second motion (the “Second

   Motion”)2 for the entry of a default judgment against Defendants Dmitrei Abramov (“Abramov”),

   Boris Khanis (“Khanis”), Inna Lyubronetskaya (“Lyubronetskaya”), Oleg Shnaider (“Shnaider”),

   (the “Defaulted Retail Owners”); Empire State Medical Supplies, Inc. (“Empire State Medical

   Supplies”), Liberty Surgical Supplies, Inc. (“Liberty Surgical Supplies”), Pacific Surgical Supply,

   Inc. (“Pacific Surgical Supply”), Quality Medical Supply, Inc. (“Quality Medical Supply”), Ridge

   Medical Supplies Corp. (“Ridge Medical Supplies”) (the “Defaulted Retailers,” and with the

   Defaulted Retail Owners, the “Defaulted Retail Defendants”); Grigol Apresyantsi (“Apresyantsi”),

   Sergey Mezkula (“Mezkula”), Valeriy Semenikhin (“Semenikhin”), Vadim Zalogin (“Zalogin”)

   (the “Defaulted Wholesale Owners”); Biv Wholesale, Inc. (“Biv Wholesale”), Comdex, Inc.

   (“Comdex”), Global Best Deal, Inc. (“Global Best Deal”), Grigol Supply, Inc. (“Grigol Supply”),

   IG&NAT Services, Inc. (“IG&NAT Services”), Imprezza NYC, Inc. (“Imprezza NYC”), Metra



   1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in Plaintiffs’
   accompanying Memorandum of Law.
   2
      Plaintiffs make this Second Motion in accordance with Judge Bulsara’s February 21, 2019 Report &
   Recommendation (the “R&R”) concluding that, inter alia, a similar motion for default judgment (the “First Motion”)
   should be denied without prejudice, and directing Plaintiffs to address potential issues with service or proof thereof in
   any renewed motion. See ECF No. 333, at pp. 11-12; L. Civ. R. 55.2(c). Plaintiffs entered no objection, and the R&R
   was adopted by the Court’s March 13, 2019 Memorandum Decision and Order. See ECF No. 334, at p. 2. The service
   issues raised by the Court are addressed in paragraphs 52 through 61 below.

                                                              2
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 3 of 27 PageID #: 7493


   Wholesale, Inc. (“Metra Wholesale”), Ortiz Omega Corp. (“Ortiz Omega”), VDS Medical Supply,

   Inc. (VDS Medical Supply”), and VZ Group, Inc. (“VZ Group”) (the “Defaulted Wholesalers,”

   and with the Defaulted Wholesale Owners, the “Defaulted Wholesale Defendants,” and with the

   Defaulted Retail Defendants, the “Defaulted Defendants”)3 for their failure to answer or otherwise

   appear in the above-captioned action. A copy of a proposed default judgment is annexed hereto as

   Exhibit “1.”

                                                   BACKGROUND

            3.       Plaintiffs commenced this action on March 25, 2016, see ECF No. 1, and

   subsequently filed their First Amended Complaint on May 9, 2016, alleging, inter alia, significant

   violations of the United States Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

   U.S.C. §§ 1961, 1962(c) and 1964(c). See ECF No. 5. A copy of the First Amended Complaint

   (hereinafter “Complaint”) is annexed hereto as Exhibit “2.”

            4.       As of the date of this filing, Plaintiffs have settled with all Defendants in this matter,

   leaving only the Defaulted Defendants who are the subject of this application. See Stipulations of

   Dismissal and related Orders at ECF Nos. 153–57, 206–208, 218, 224, 227–35, 240, 252, 262,

   284, 286, 291, 305, 315, and 318.

            5.       The Complaint alleges, among other things, that the owners of numerous durable

   medical equipment (“DME”) and orthotic device retail supply companies (generally referred to as

   the “Retail Owners”), including Defaulted Retail Owners Abramov, Khanis, Lyubronetskaya, and

   Schnaider, through their retail DME companies (generally referred to as the “Retailers”), including

   Defaulted Retailers Empire State Medical Supplies, Liberty Surgical Supplies, Pacific Surgical


   3
     The First Motion also included as Defaulted Defendants Margarita Akmalova (“Akmalova”) and American Mobility
   Medical, Inc. (“American Mobility”). However, in view of two unpaid judgments already obtained against these
   Defendants in original amounts totaling $567,264.24, as well as Plaintiffs’ inability – despite exhaustive searches – to
   locate a presently serviceable residential address for Akmalova, Plaintiffs have decided not to pursue a third judgment
   against them through this Second Motion. See Allstate Ins. Co. v. Yadgarov, No. 11-CV-6187 (PKC) (E.D.N.Y.
   Oct. 2, 2015), ECF No. 466 (money judgment of $9,621.24 as to Akmalova and American Mobility); Allstate Ins. Co.
   v. Abutova, No. 13-CV-3494 (ARR) (E.D.N.Y. Apr. 18, 2017), ECF No. 394 (judgment of $557,643.00).

                                                              3
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 4 of 27 PageID #: 7494


   Supply, Quality Medical Supply, and Ridge Medical Supplies, participated in the mechanics and

   execution of massive parallel schemes to defraud in which the Retail Owners, through the

   Retailers, mailed hundreds of fraudulent insurance claims for DME and orthotic devices to

   Plaintiffs for reimbursement pursuant to the Comprehensive Motor Vehicle Insurance Reparations

   Act of New York State, N.Y. Ins. L. §§ 5101, et seq. (popularly known as the “No-fault Law”).

   See Exh. “2” at ¶¶ 2, 100, 106, 113, 119, 121, 507, 513, 522, 759, 765, 773, 1033, 1039, 1048

   1218, 1224, 1232, 1255, 1261, and 1269. The Retail Owners and Retailers are collectively referred

   to herein as the “Retail Defendants.”

          6.      Under the No-fault Law, Plaintiffs are required to pay for, inter alia, necessary

   health service expenses that are incurred as a result of injuries suffered by occupants of their

   insured motor vehicles and pedestrians (“Claimants”) and arise from the use or operation of such

   motor vehicles in the State of New York. See N.Y. Ins. L. § 5103(a). Claimants can also assign

   these benefits to doctors and other properly licensed healthcare providers, including DME retailers,

   enabling them to bill insurance companies directly for their services. See 11 N.Y.C.R.R. § 65-

   3.11. As described in the Complaint, the Retailer Owners, through the Retailers, exploited and

   continue to exploit this system by obtaining such assignments and billing Plaintiffs for DME and/or

   orthotic devices that were never provided, not provided as billed, or if provided, were of inferior

   quality relative to what was represented in the bills submitted to Plaintiffs to have been provided,

   and/or were otherwise medically unnecessary and provided pursuant to a predetermined course of

   treatment in which virtually all Claimants received substantially similar DME and/or orthotic

   devices. See Exh. “2” at ¶ 23.

          7.      DME generally refers to equipment and/or supplies used for a medical purpose by

   individuals in their homes, including, among other things, cervical pillows, cervical traction units,

   cold/hot water circulating pumps, EMS units, hot/cold packs, infrared heat lamps, lumbar

   cushions, massagers, mattresses and whirlpools. Id. at ¶ 2.

                                                    4
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 5 of 27 PageID #: 7495


          8.      Orthotic devices generally refer to items that are used to support a weak or

   deformed body member or to restrict or eliminate movement for medical purposes. Such items

   include, but are not limited to, ankle braces, back braces, cervical collars, knee braces, shoulder

   braces and wrist braces. Id.

          9.      The New York State Medicaid program has established limits on the maximum

   permissible charges for, among other things, DME and/or orthotic devices. These limits are listed

   on the New York State Medicaid DME Services Fee Schedule (the “Fee Schedule”). During the

   relevant time period in the Complaint, “the maximum permissible charge for the purchase of

   durable medical equipment, medical/surgical supplies, orthopedic footwear and orthotic and

   prosthetic appliances is the fee payable for such equipment and supplies under the New York State

   Medicaid program at the time such equipment and supplies are provided [(“Fee Schedule

   Items”)].” See 12 N.Y.C.R.R. § 442.2.

          10.     With respect to DME and/or medical supplies for which the New York State

   Medicaid program has not established a fee payable for the specific item ( “Non-Fee Schedule

   Items”), the New York State Workers’ Compensation Board regulation provides that the fee

   payable shall be the lesser of:

                  (1) the acquisition cost (i.e. the line item cost from a manufacturer or wholesaler
                      net of any rebates, discounts or other valuable considerations, mailing,
                      shipping, handling, insurance costs or any sales tax) to the provider plus 50%;
                      or

                  (2) the usual and customary price charged to the general public.

   12 N.Y.C.R.R § 442.2(a).

          11.     As set forth within the body of the Complaint, as well as in its numerous Exhibits

   and tables setting forth a representative sample of predicate acts, the Retail Owners, through the

   Retailers, abused the No-Fault Law through various fraudulent billing practices, including

   routinely submitting bills and supporting documentation to Plaintiffs that misrepresented that: (i)


                                                   5
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 6 of 27 PageID #: 7496


   certain DME and/or orthotic devices were reimbursable under the relevant Fee Schedule in

   existence at the time when, in fact, the Retail Owners, through the Retailers, were utilizing

   phantom codes for which there was no published fee schedule; (ii) the charges reflected on the

   Retailers’ bills for Non-Fee Schedule items was the lesser of their acquisition costs, plus 50% or

   the usual and customary price charged to the general public; and/or (iii) the Fee Schedule codes

   and descriptions contained in the Retailers’ bills corresponded with the equipment purportedly

   provided. See Exh. “2” at ¶¶ 19, 31, 34, 169, 214, 219-24, 228, 235, and 239; Compl. Exhs. 2, 8,

   10-15, 18, 24, 29, 32, and 33.

          12.     In addition, the Retail Owners, through the Retailers, also routinely submitted

   fraudulent bills to Plaintiffs in support of claims for (i) expensive custom-fitted DME and/or

   orthotic devices, such as lumbar sacral orthoses (“LSOs”) as well as knee, wrist, elbow and

   shoulder braces that were never provided; (ii) expensive DME and/or orthotic devices that required

   fittings and/or adjustments that were never performed; and (iii) reimbursement of DME and/or

   orthotic devices in excess of the relevant fee schedule in existence at the time. See, e.g., Exh. “2”

   at ¶¶ 217, 240, 243-44, 246, 248, 253, 255, 266, 268-270, 279, 281-82, and 286 and Compl. Exhs.

   6-7, 20, 24, 29, 34-35, 37-38, 42-45, 48, and 50, 52-56.           Each of those bills materially

   misrepresented the nature, cost and quality of the DME and/or orthotic device purportedly

   provided, to the extent the items were provided at all. Id. at ¶¶ 36, 172, 174, 176, 187, 207, 522,

   774, 1233, and 1270.

          13.     As alleged in the Complaint, the schemes in which the Defaulted Defendants

   participated are related and similar, stemming from a common blueprint. Exh. “2” at ¶¶ 14, 16,

   19, 21, 42, 172, and 186.

          14.     In that regard, the Defaulted Defendants devised, and carried out, fundamentally

   identical schemes to fraudulently bill Plaintiffs in the manner described above for expensive DME

   and/or orthotic devices that were never provided, or if provided, were inexpensive items of inferior

                                                    6
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 7 of 27 PageID #: 7497


   quality that cost a fraction of the amounts that the Retailers materially misrepresented in the

   fraudulent insurance claims they submitted to Plaintiffs. Id. at ¶¶ 17, 170, 172, and 192; Compl.

   Exh. 1.

             15.   As part of the scheme, in exchange for kickbacks and/or other financial

   compensation agreements with the Retailers, several No-fault Clinics operating in the New York

   metropolitan area, through their medical doctors and/or chiropractors, who are not named as

   defendants in the Complaint, provided the Retailers with prescriptions for DME and/or orthotic

   devices pursuant to a standard protocol or predetermined course of treatment. Exh. “2” at ¶¶ 3, 5,

   15 174, 185, 188-89, and 192. At the No-fault Clinics, a No-fault Claimant’s initial office

   consultation would automatically trigger a series of internal practices and procedures in which the

   No-fault Clinics would issue a prescription for a standard battery of DME and/or orthotic devices,

   irrespective of the Claimant’s actual medical needs. Id. at ¶¶ 23, 185, and 188-89.

             16.   Often, the No-fault Clinics directed their associated physicians, chiropractors

   and/or other providers to prescribe DME and/or orthotic devices that are not included in the Fee

   Schedule, such as bed boards, car seats, EMS Units, infrared heat lamps, hot/cold packs, massagers

   and whirlpools; and to ensure that the prescriptions issued for these items were generic and non-

   descript, meaning that they were to omit any detailed description of the items to be supplied to the

   No-fault Claimants. Id. at ¶¶ 190 and 192. In addition to prescribing Non-Fee Schedule Items,

   the No-fault Clinics routinely provided the Retailers with generic, non-descript prescriptions for

   certain Fee Schedule Items, such as back braces, knee braces, shoulder braces, ankle braces, elbow

   supports, cervical traction units, cervical collars, lumbar cushions and thermophores, which the

   Retailers then used in support of their claims for reimbursement at a higher rate for expensive

   DME that the Retailers never provided. Id. at ¶¶ 192-93. The prescriptions were never given to

   the No-fault Claimants. Instead, they were given directly to the Retailers to eliminate the

   possibility that the No-fault Claimant(s) would fill the prescription(s) with a legitimate retailer of

                                                     7
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 8 of 27 PageID #: 7498


   DME and/or orthotic devices. Id. at ¶ 191.

          17.     In furtherance of the scheme to defraud alleged in the Complaint, in addition to the

   agreements and/or kickback relationships entered into with the No-fault Clinics, one or more of

   the Retailers also entered into agreements with one or more owners DME and orthotic device

   wholesale supply companies (generally referred to as the “Wholesale Owners”), including

   Defaulted Wholesale Owners Apresyantsi, Mezkula, Semenikhin, and Zalogin, through their

   respective corporations (generally referred to as “Wholesalers”), including Defaulted Wholesalers

   Biv Wholesale, Comdex, Global Best Deal, Grigol Supply, IG&NAT Services, Imprezza NYC,

   Metra Wholesale, Ortiz Omega, VDS Medical Supply, and VZ Group, whereby these Wholesalers

   supplied the Retailers with invoices that were used to document inflated and outrageous wholesale

   costs for the DME and/or orthotic devices the Retailers allegedly purchased, which the Retailers

   then submitted to Plaintiffs as part of their proof of claim. Id. at ¶¶ 6, 9, 174-176, 185, and 198-

   99. The Wholesale Owners and Wholesalers are collectively referred to herein as the “Wholesale

   Defendants.”

          18.     The wholesale invoices provided by the Wholesale Defendants to the Retailers

   included artificial prices that exceeded the actual wholesale price of the DME and/or orthotic

   devices reflected therein. Id. at ¶¶ 6, 9, 174-176, and 198-99. To the extent the Retailers provided

   any DME and/or orthotic devices to No-fault Claimants, the DME and/or orthotic devices were

   inexpensive items that were materially misrepresented in the wholesale invoices to be much higher

   in cost than the actual items received from the Wholesale Defendants. Id. at ¶¶ 6, 174-76, and

   198-200.

          19.     In that regard, the wholesale invoices provided by the Wholesale Defendants to the

   Retailers reflected grossly inflated prices, upwards of 10 to 20 times the actual prices that the

   Retailers paid for the DME and/or orthotic devices that were actually provided to the Claimants.

   Id. at ¶¶ 6 and 201. Further, each of the wholesale invoices provided by the Wholesale Defendants

                                                    8
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 9 of 27 PageID #: 7499


   to the Retailers intentionally omitted the make, model and manufacturer of the DME and/or

   orthotic devices reflected in the invoice, thereby ensuring that the nature and quality of the item

   that was supposedly provided could not be verified based on the wholesale invoice alone. Id. at

   ¶¶ 10, 175-76, 180, and 202. In other instances, the DME and/or orthotic devices reflected in the

   wholesale invoices that were purportedly provided by the Wholesale Defendants to the Retailers

   were, in fact, never provided to the Retailers; rather, the Wholesale Defendants created and

   provided the wholesale invoices to the Retailers to create the illusion of a sale. Id. at ¶¶ 6 and 203.

          20.     In return for the inflated and/or illusory invoices, the Retailers would issue checks

   to the Wholesale Defendants for the full amount of the inflated wholesale invoice. Id. at ¶¶ 7, 176,

   204-05, and 298. The Wholesale Defendants would then convert the checks to cash through check

   cashing establishments, or by other means, and would return the majority of the money to the

   Retailers while keeping a portion of the profits of the scheme for themselves. Id. at ¶¶ 7, 172, 176,

   204-05, and 294-99.

          21.     With the generic prescriptions and inflated invoices in hand, the Retailers routinely

   submitted the generic prescriptions and inflated invoices to Plaintiffs in support of their fraudulent

   insurance claims for reimbursement, along with claim forms and delivery receipts that materially

   misrepresented the nature, quality and cost of the DME and/or orthotic devices that were

   purportedly provided to No-fault Claimants. Id. at ¶¶ 5, 9, 42, 185, 197-99, 207, 210 and 213.

          22.     In that regard and for their part in the scheme, the Wholesale Defendants (and No-

   fault Clinics) provided the means through which the Defendants were able to execute their scheme

   to defraud. Id. at ¶¶ 176, 178, 182, and 193. The fraudulent wholesale invoices and prescriptions

   were provided with the knowledge that they would be submitted to insurers in general, and

   Plaintiffs in particular, to obtain reimbursement under the No-fault Law in excess of the actual cost

   of the DME and/or orthotic devices purportedly provided. Id. at ¶¶ 175-77, 179-180, 182, and

   209-10.

                                                     9
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 10 of 27 PageID #:
                                    7500

        23.     In sum, as alleged in the Complaint, the Retailers’ bills routinely sought the

 maximum possible amount of reimbursement under the No-fault Law for expensive DME and/or

 orthotic devices that were never actually provided, or not provided as billed and/or if provided,

 provided pursuant to a predetermined course of treatment, without regard to medical necessity. Id.

 at ¶¶ 36, 47, 170-71, 174, 185, 210, 246, 255, 266, 268, and 276. The bills intentionally omitted

 the make, model and manufacturer of the DME and/or orthotic devices purportedly provided to

 No-fault Claimants in order to conceal the fact that the DME and/or orthotic devices actually

 provided were inexpensive and of poor quality, to the extent they were provided at all. Id. at ¶¶ 9-

 10, 16, 36-37, 172, 174-76, 202, 207, 212, 224, 228, 301, 522, 774, 1233, and 1270. With the

 assistance of the Wholesale Defendants and the No-fault Clinics, the Retail Owners, through the

 Retailers, were able to submit hundreds of fraudulent insurance claims to Plaintiffs for

 reimbursement under the No-fault Law; claims that Plaintiffs would not have otherwise paid had

 they known of their fraudulent nature. Id. at ¶¶ 4-6, 167, 526, 778, 1237, and 1274.

                       DEFAULT BY DEFENDANTS IN THIS ACTION

        24.     On or about June 1, 2016, pursuant to Fed. R. Civ. P. 4(h), Plaintiffs served their

 Complaint upon Defaulted Defendant Biv Wholesale. A copy of the affidavit of service (ECF

 No. 18) is annexed hereto as Exhibit “3.”

        25.     On or about June 2, 2016, pursuant to Fed. R. Civ. P. 4(h), Plaintiffs served their

 Complaint upon Defaulted Defendants Empire State Medical Supplies and Liberty Surgical

 Supplies. A copy of the affidavits of service (ECF Nos. 21 and 31, respectively) are annexed hereto

 as Exhibits “4” and “5.”

        26.     On or about June 3, 3016, pursuant to Fed. R. Civ. P. 4(h), Plaintiffs served their

 Complaint upon Defaulted Defendants Pacific Surgical Supply, Quality Medical Supply and Ridge

 Medical Supplies. A copy of the affidavits of service (ECF Nos. 41, 48, and 49 respectively) are

 annexed hereto as Exhibits “6” through “8.”

                                                 10
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 11 of 27 PageID #:
                                    7501

         27.    On or about June 6, 2016, pursuant to Fed. R. Civ. P. 4(h), Plaintiffs served their

 Complaint upon Defaulted Defendants Comdex, Global Best Deal, Grigol Supply, IG&NAT

 Services, Imprezza NYC, Metra Wholesale, Ortiz Omega, VDS Medical Supply, and VZ Group,

 and upon Defendant American Mobility. Copies of the affidavits of service (ECF Nos. 20, 25, 26,

 28, 29, 35, 40, 57, 59, and 90, respectively) are annexed hereto as Exhibits “9” through “18.”

         28.    On or about June 8, 2016, pursuant to Fed. R. Civ. P. 4(e) Plaintiffs served their

 Complaint upon Defaulted Defendants Shnaider and Zalogin. A copy of the affidavit of service

 (ECF Nos. 75 and 78) is annexed hereto as Exhibits “19” and “20.”

         29.    Pursuant to Fed. R. Civ. P. 4(e), on or about July 6, 2016, Plaintiffs served their

 Complaint upon Defaulted Defendant Boris Khanis (“Khanis”) by affixing a copy of same to the

 door of Khanis’ actual place of business, and, on or about July 7, 2016, by sending a copy of the

 same by first class mail to Khanis’ actual place of business. Copies of the affidavits of service

 (ECF No. 95) are annexed hereto as Exhibit “21.”

         30.    Pursuant to Fed. R. Civ. P. 4(e), on or about July 7, 2016, , Plaintiffs served their

 Complaint upon Defaulted Defendants Apresyantsi and Semenikhin by affixing copies of the same

 to the door of their respective actual places of business, and, on or about July 8, 2016, sending

 copies of the same by first class mail to their respective actual places of business. Copies of the

 affidavits of service (ECF Nos. 94 and 98) are annexed hereto as Exhibit “22” and “23.”

         31.    Pursuant to Fed. R. Civ. P. 4(e), on or about July 7, 2011, Plaintiffs served their

 Complaint upon Defaulted Defendants Abramov, Lyubronetskaya and Mezkula by affixing copies

 of the same to the door of their respective actual places of business, and, on or about July 11, 2016,

 sending copies of the same by first class mail to their respective actual places of business. Copies

 of the affidavits of service (ECF Nos. 92, 96, and 97) are annexed hereto as Exhibits “24” through

 “26.”



                                                  11
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 12 of 27 PageID #:
                                    7502

         32.      Pursuant to Fed. R. Civ. P. 4(e), on or about July 11, 2016, Plaintiffs served their

 Complaint upon Defendant Akmalova by affixing a copy of same to the door of Akmalova’s actual

 place of business, and, on or about July 15, 2016, sending a copy of the same by first class mail to

 Akmalova’s actual place of business. A copy of the affidavit of service (ECF No. 93) is annexed

 hereto as Exhibit “27.”

         33.      Pursuant to Fed. R. Civ. P. 12, the Defaulted Defendants were required to serve an

 answer or otherwise appear within twenty-one (21) days of service of the Complaint.

         34.      At the time of this motion, the Defaulted Defendants have either failed to answer

 or otherwise move with respect to the Complaint or have failed to appear or otherwise defend

 against the action.

         35.      On or about September 16, 2016, the Clerk of the United States District Court,

 Eastern District of New York, certified that Defaulted Defendants Biv Wholesale, Comdex, Global

 Best Deal, Grigol Supply, IG&NAT Services, Imprezza NYC, Metra Wholesale, VZ Group,

 Liberty Surgical Supplies, Quality Medical Supply, Ridge Medical Supplies, Khanis, Semenikhin,4

 and Lyubronetskaya had not filed answers or otherwise moved with respect to the Complaint and

 noted their default. Copies of the Clerk’s Certificates of Entry of Default (ECF Nos. 187-93, 195-

 201) relating to each of the aforementioned Defaulted Defendants are annexed hereto as Exhibits

 “28” through “41.”

         36.      On or about September 22, 2016, the Clerk of the United States District Court,

 Eastern District of New York, certified that Defaulted Defendants VDS Medical Supply, Empire

 State Medical Supplies, and Ortiz Omega Corp, as well as Defendant American Mobility, had not

 filed answers or otherwise moved with respect to the Complaint and noted their default. Copies




 4
   The Clerk of the United States District Court, Eastern District of New York filed a second Certificate of Default
 against Defaulted Defendant Semenikhin on or about September 22, 2016, a copy of which (ECF No. 212) is included
 along with the original September 16th Certificate in Exhibit “40” hereto.

                                                         12
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 13 of 27 PageID #:
                                    7503

 of the Clerk’s Certificates of Entry of Default (ECF Nos. 209-211, 213) relating to each of the

 aforementioned Defaulted Defendants are annexed hereto as Exhibits “43” through “45.”

        37.      On or about November 3, 2017, the Clerk of the United States District Court,

 Eastern District of New York, certified that Defaulted Defendants Pacific Surgical Supply,

 Shnaider, and Zalogin had not filed answers or otherwise moved with respect to the Complaint and

 noted their default. Copies of the Clerk’s Certificates of Entry of Default (ECF Nos. 294-296)

 relating to each of the aforementioned Defaulted Defendants are annexed hereto as Exhibits “46”

 through “48.”

        38.      On or about January 2, 2018, the Clerk of the United States District Court, Eastern

 District of New York, certified that Defaulted Defendants Mezkula and Abramov, as well as

 Defendant Akmalova, had not filed answers or otherwise moved with respect to the Complaint and

 noted their default. Copies of the Clerk’s Certificates of Entry of Default (ECF Nos. 307, 309)

 relating to each of the aforementioned Defaulted Defendants are annexed hereto as Exhibits “49”

 through “51.”

        39.      On or about January 3, 2018, the Clerk of the United States District Court, Eastern

 District of New York, certified that Defaulted Defendant Apresyantsi has not filed an answer or

 otherwise moved with respect to the Complaint and noted his default. A copy of the Clerk’s

 Certificate of Entry of Default (ECF No. 310) relating to the aforementioned Defaulted Defendant

 is annexed hereto as Exhibit “52.”

        40.      By failing to answer the Complaint or otherwise defend against the action, the

 Defaulted Defendants have conceded the allegations relating to Plaintiffs’ claims. Thus, there are

 no material questions of fact at issue and, coupled with the proper service in this action, a default

 judgment is appropriate. See Briarpatch, Ltd., L.P. v. Geisler Roberdeau, Inc., 513 F. Supp. 2d 1,

 3 (S.D.N.Y. 2007). Further, as noted in the accompanying memorandum of law, in light of the

 default, all of the allegations in the Complaint must be accepted as true. See Finkel v. Romanowicz,

                                                  13
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 14 of 27 PageID #:
                                    7504

 577 F.3d 79, 84 (2d Cir. 2009), United States v. Williams, 11-CV-3593 NGG RLM, 2012 WL

 170106 (E.D.N.Y. Jan. 19, 2012); Finkel v. Robco Elec. Corp., 11-CV-2353 NGG RLM, 2011 WL

 3204603 (E.D.N.Y. July 27, 2011); Phillip Morris USA, Inc. v. A & V Minimarket, Inc., 592 F.

 Supp. 2d 569, 672 (S.D.N.Y. 2009) (citing Cotton v. Slone, 4 F.3d 176, 181 (2nd Cir. 1993)).

 Therefore, accepting Plaintiffs’ allegations as true, it is respectfully submitted that this Court must

 grant Plaintiffs’ application for default judgment in the amount specified below.

                                              RELIEF SOUGHT

         41.      As noted above, Plaintiffs have settled with, have discontinued their claims against,

 or are in litigation with all Defendants, except the Defaulted Defendants, and except Defendants

 Akmalova and American Mobility.

         42.      All claims against the Defaulted Defendants are identified in the table attached

 hereto as Exhibit “53.”5 Specifically, Plaintiffs are seeking an entry of judgment against the

 Defaulted Defendants on the Claims for Relief under the United States Racketeer Influenced and

 Corrupt Organizations Act (“RICO”), which allege violations under 18 U.S.C. §1962(c), as

 identified in the table attached hereto as Exhibit “54.” Plaintiffs are also seeking an entry of

 judgment against the Defaulted Defendants on common law claims sounding in fraud and unjust

 enrichment, each of which are identified in the table attached hereto as Exhibit “55.” Finally,

 Plaintiffs seek a judgment declaring that Plaintiffs have no obligation to pay any No-fault claims

 submitted by the Retail Defendants because (1) the Retail Defendants made false and fraudulent

 misrepresentations in the bills and supporting documentation submitted to Plaintiffs about the

 DME and/or orthotic devices purportedly supplied to No-fault Claimants and the amounts they

 were entitled to be reimbursed in order to manipulate the payment formulas under the No-fault

 Law and New York State Medicaid Fee Schedule in their claims submissions and obtain


 5
   Compared with the First Motion, the Exhibits to the Second Motion have been revised, where appropriate, to reflect
 that no judgment is sought as to Defendants Akmalova and American Mobility. Notwithstanding, certain Exhibits
 retain information concerning Akmalova and American Mobility where relevant to this Second Motion

                                                         14
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 15 of 27 PageID #:
                                    7505

 reimbursement far in excess of the maximum permissible charges they could submit to Plaintiffs;

 and (2) the Retail Defendants made false and fraudulent misrepresentations in the bills and

 supporting documentation submitted to Plaintiffs about the DME and/or orthotic devices

 purportedly supplied to No-fault Claimants by submitting claims for DME and/or orthotic devices

 that they never supplied to No-fault Claimants.

        43.     As set forth in the accompanying Declaration of Michael Bruno, the total damages

 Plaintiffs have incurred in connection with the fraudulent insurance claims underlying this action

 that pertain to each Defaulted Defendant are contained in spreadsheets prepared by counsel

 containing information extracted from summaries of payments made on claims for reimbursement

 under the No-fault Law, maintained in the ordinary course of business, which are included as

 exhibits to this Declaration. In that regard, the damages for Plaintiffs’ RICO counts are calculated

 based on the payments made to the applicable Retailer enterprise in which the Defaulted

 Defendants participated. Similarly, the damages for Plaintiffs’ common law claim are calculated

 based on the amounts paid to the Retailer Defendant(s). Thus, attached hereto as Exhibits “56”

 through “69” are spreadsheets prepared by counsel based on information maintained by Allstate in

 its ordinary course of business, itemizing each payment made by Plaintiffs to the relevant Retailer

 enterprise in which the Defaulted Defendants are alleged to have participated. As set forth in the

 accompanying Declaration of Michael Bruno, Michael Bruno compared the spreadsheets in

 Exhibits “56” through “69” to the payment summaries maintained by Allstate and confirmed that

 the information is true and correct. The amounts reflected therein form the basis of the judgments

 sought against the Defaulted Defendants.

        44.     As explained in the accompanying memorandum of law, Plaintiffs are entitled to

 treble damages under their RICO claims and the defendants named in all claims for relief are

 jointly and severally liable for the amounts set forth therein.



                                                   15
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 16 of 27 PageID #:
                                    7506

        45.     In addition, Plaintiffs are also seeking pre-judgment interest on their claims. As set

 forth in Plaintiffs’ memorandum of law, interest is calculated from the first day of the year

 following the date of Plaintiffs’ payments to the relevant Retailer enterprise. Calculating interest

 in this manner produces an interest amount that is less than the total amount of interest Plaintiffs

 may seek under New York State law, but has been adopted by several courts within this District in

 similar cases. See Govt. Employees Ins. Co. v Infinity Health Products, Ltd., 10-CV-5611 JG JMA,

 2012 WL 1427796, at *10-12 (E.D.N.Y. Apr. 6, 2012) report and recommendation adopted, 10-

 CV-5611 JG JMA, 2012 WL 1432213 (E.D.N.Y. Apr. 25, 2012); Gov't Employees Ins. Co. v. Li-

 Elle Serv., Inc., 12CV2157 KAM VMS, 2013 WL 829302 (E.D.N.Y. Feb. 11, 2013) report and

 recommendation adopted as modified, 12-CV-2157 KAM VMS, 2013 WL 829274 (E.D.N.Y. Mar.

 6, 2013); Gov't Employees Ins. Co. v. IAV Med. Supply, Inc., 11-CV-4261 ARR RER, 2013 WL

 764735, at * 8-10 (E.D.N.Y. Feb. 8, 2013) report and recommendation adopted, 11-CV-4261 ARR

 RER, 2013 WL 765190 (E.D.N.Y. Feb. 28, 2013).

        46.     Plaintiffs also respectfully reserve their right to seek attorneys’ fees, pursuant to 18

 U.S.C. § 1964(c).

        47.     Accordingly, the damages demanded from each of the Defaulted Defendants is

 calculated and set forth in the following exhibits to this Declaration: (a) Exhibit “70,” which sets

 forth the interest calculations for the Retailer enterprises that are the subject of this application;

 and (b) Exhibit “71,” which sets forth the damages sought against each Defaulted Defendant,

 trebled where appropriate on Plaintiffs’ RICO claims, the prejudgment interest, and the total

 judgment sought against each Defaulted Defendant. In instances where the Defaulted Defendant

 is liable to Plaintiffs for damages pursuant to the RICO and common law claims for relief, the

 judgment amount listed in Exhibit “71” against that defendant is the RICO damage amount

 inclusive of any interest to which Plaintiffs are entitled as this amount is higher than the common

 law claim damage amount inclusive of any interest. By way of example, Defaulted Defendant

                                                  16
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 17 of 27 PageID #:
                                    7507

 Khanis is liable to Plaintiffs on the One Hundred First Claim for Relief sounding in RICO and the

 One Hundred Second and One Hundred Third Claims for Relief sounding in fraud and unjust

 enrichment, but the judgment amount sought against Defaulted Defendant Khanis is $713,415.69,

 the damages on the RICO claim. Moreover, where the Defaulted Defendant is liable to Plaintiffs

 on multiple RICO claims for relief, the judgment amount sought is the sum of those claims. By

 way of example, Defaulted Defendant Biv Wholesale is liable to Plaintiffs on the Fourteenth and

 the Forty-Fourth RICO Claims for Relief, involving different enterprises and different schemes to

 defraud. Therefore, the judgment sought against Biv Wholesale is $250,055.36, the sum of the

 damages on the Fourteenth and the Forty-Fourth RICO Claims for Relief.

        48.     Finally, because the Defaulted Retail Defendants Empire State Medical Supplies,

 Liberty Surgical Supplies, Dmitrei Abramov, Pacific Surgical Supply, Oleg Shnaider, Quality

 Medical Supply, Valeriy Semenikhin, Ridge Medical Supplies and Boris Khanis are deemed to

 have admitted the allegations in the Complaint, Plaintiffs are entitled to a declaration that they are

 not obligated to pay pending and/or unpaid No-fault claims from the Defaulted Retail Defendants.

        49.     As of March 22, 2019, there were 18 active lawsuits, as well as two pending

 arbitrations, in which the Default Retailer Defendants seek payments from Allstate for DME. A

 spreadsheet describing each of these lawsuits and AAA matters is annexed hereto as Exhibit “77.”

        50.     Moreover, as set forth in the Declaration of Michael Bruno, a sampling of the

 fraudulent insurance claims underlying this action that pertain to each Defaulted Retail Defendant

 is contained in spreadsheets prepared by counsel containing information extracted from summaries

 of claims for reimbursement under the No-fault Law, maintained in the ordinary course of business,

 which are included as exhibits to this declaration. Thus, attached hereto as Exhibits “72” through

 “76” are spreadsheets prepared by counsel based on information maintained by Allstate in its

 ordinary course of business, itemizing each claim for reimbursement for DME made by the

 relevant Default Retail Defendant to Plaintiffs. As set forth in the accompanying Declaration of

                                                  17
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 18 of 27 PageID #:
                                    7508

 Michael Bruno, Michael Bruno compared the spreadsheets in Exhibits “72” through “76” to the

 claim summaries maintained by Allstate and confirmed that the information is true and correct.

            51.      As further set forth in the Declaration of Michael Bruno, upon review of the billing

 and payment summaries maintained by Allstate in the ordinary course of business, Mr. Bruno

 determined that there are in excess of $183,200.00 in unpaid claims that remain in dispute.

                       DENIAL OF FIRST MOTION, LEAVE TO RENEW, AND
                       SERVICE PURSUANT TO LOCAL CIVIL RULE 55.2(c)

            52.      As noted previously, see n. 2, supra, the Court denied Plaintiffs’ First Motion with

 leave to renew, finding several issues with the service of the First Motion pursuant to Local

 Rule 55.2(c). See ECF No. 333, at pp. 11-12. As set forth herein, Plaintiffs respectfully submit

 that the concerns raised by the Court have been remedied.

            53.      By way of brief background, Plaintiffs had served the First Motion upon, inter alia,

 the eight individual Defaulted Defendants at issue in this Second Motion (the “Individual

 Defendants”),6 effecting service upon six of them – namely Abramov, Apresyantsi, Khanis,

 Lyubronetskaya, Mezkula, and Semenikhin –at the address approved by the Court for service of

 the Amended Summons and First Amended Complaint (see ECF Nos. 5, 7) (the “Summons”).7

            54.      At the time Plaintiffs were attempting service of the Summons, Plaintiffs had

 initially been unable, despite diligent efforts, to effect service of the Summons in a manner

 authorized by the Federal Rules or applicable state law; and therefore, Plaintiffs applied to the

 Court for permission to serve these six Defendants by alternative means. See ECF No. 64 (the

 “Summons Motion”); Fed. R. Civ. P. 4; C.P.L.R. § 308. As explained in the Summons Motion,




 6
     The Defaulted Defendants which are not natural persons are referred to herein as the “Corporate Defendants.”
 7
   The remaining two Individual Defendants at issue in this Second Motion, Shnaider and Zalogin, had been served
 with the Summons by personal delivery at their last known residential address, and Plaintiffs mailed a copy of the
 First Motion to the same address. However, because the First Motion “provided no information on whether these
 [are] residential or business addresses,” the Court concluded that mailing to their homes had not been proven. See
 ECF No. 333, at p. 7 n. 12.

                                                           18
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 19 of 27 PageID #:
                                    7509

 Plaintiffs investigated numerous public records and other sources to find the last known residential

 addresses for each of these six Individual Defendants. See ECF No. 64, at p. 2 ( addresses obtained

 from “various computer database searches,” including without limitation “Westlaw, Pacer.gov,

 Whitepages.com, Facebook.com, LinkedIn.com, and/or general Google.com searches”).

 However, the process server reported that although service had been attempted as to each of these

 Defendants at these respective addresses, apparent tenants or neighbors encountered at that address

 told the process server that the respective Defendant was unknown at such address. See id.

        55.     Unable to effectuate service at the last known residential addresses for each of these

 six Individual Defendants, Plaintiffs sought and were granted leave to serve each by mail at the

 only other addresses known at that time to be used by the Individual Defendants: the addresses of

 the respective Corporate Defendants of which they are known to be principals. See June 22, 2016

 Order (granting Summons Motion in part).

        56.     At the time of the First Motion, Plaintiffs had not learned of any new residential

 addresses known to be used by the six Individual Defendants served in accordance with the

 Summons Motion. Accordingly, Plaintiffs mailed the First Motion to these Individual Defendants

 at the addresses approved for service of the Summons by the Court’s June 22, 2016 Order. In light

 of the now-adopted R&R and the Court’s finding that service of the First Motion should have been

 made upon the Individual Defendants by mail to their last known residential addresses, instead of

 the address at which the Summons was served, Plaintiffs have served the Second Motion upon all

 of the Individual Defendants at their last known residential addresses. Plaintiffs’ counsel located

 such addresses using all means reasonably available to them, including without limitation public

 land, lien, and other such state, local, or county filings, federal and state court records and case

 information, WestLaw reports and records, and general Google and other searches of the Internet

 and social media. In that regard, the bases for Plaintiffs’ belief that service has been made at the

 last known residential address for each Individual Defendant are set forth below.

                                                 19
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 20 of 27 PageID #:
                                    7510

        Individual Defendant Abramov’s last known residence is a condominium unit located at
         3901 Nostrand Avenue, Apt. 1F, Brooklyn, New York 11235-2121 (“3901 Nostrand”) and
         leased under the name of his spouse or close associate Anastasiya Nesterenko a/k/a
         Abramov, as demonstrated by materials and information gathered in Plaintiffs’ searches
         and investigations, including without limitation the following materials annexed
         collectively hereto as Exhibit “78”: (i) a People Finder Household-Centric Record,
         provided by Thomson Reuters Legal and obtained by Plaintiffs’ counsel at WestLaw.com,
         showing residence of Defendant “Dmitrei E. Abramov” at 3901 Nostrand, which is
         described as a “Multi-Family Dwelling,” along with apparent spouse or close associate
         Anastasiya Abramov; (ii) UCC-1 financing statement recorded on December 5, 2012 in the
         City Register of the City of New York naming, inter alia, Anastasiya Nesterenko as a debtor
         thereunder, and specifying as collateral all of her interest as a lessee under a certain
         Proprietary Lease with respect to 3901 Nostrand; and (iii) a Google Maps image captured
         in June of 2018, showing an apparent residential building at 3901 Nostrand.

        Individual Defendant Apresyantsi’s last known residence is located at 1479 Dahill Road,
         Suite A4, Brooklyn, New York 11235-4804 (“1479 Dahill”), as demonstrated by materials
         and information gathered in Plaintiffs’ searches and investigations, including without
         limitation the following materials annexed collectively hereto as Exhibit “79”: (i) NYS
         Department of State Entity Information printout listing Apresyantsi and 1479 Dahill as
         DOS Process address for Corporate Defendant Grigol Supply; (ii) NYC Department of
         Finance Property Tax Bill and Quarterly Statement describing building at 1479 Dahill as
         “Residential, More Than 10 Units”; and (iii) Google Maps street view image captured in
         August of 2018, showing an apparent residential building at 1479 Dahill.8

        Individual Defendant Khanis’ last known residence is located at 727 Ocean View Avenue,
         Apt. A4, Brooklyn, New York 11235-6331 (“727 Ocean View”), as demonstrated by
         materials and information gathered in Plaintiffs’ searches and investigations, including
         without limitation the following materials annexed collectively hereto as Exhibit “80”: (i) a
         Unit Deed dated October 16, 2007 by which Khanis and his non-party spouse acquired 727
         Ocean View; (ii) a February 1, 2019 NYC Department of Finance Property Tax Bill and
         Quarterly Statement addressed to Khanis and his non-party spouse as owners, listing 727
         Ocean View as Khanis’ mailing address, and describing building as “Residential, More
         Than 10 Units”; and (iii) a Google Maps street view image captured in June of 2018,
         showing an apparent residential building at 727 Ocean View.

        Individual Defendant Lyubronetskaya’s last known residence is located at 2775 East 12th
         Street, #626, Brooklyn, New York 11229-5215 (“2775 East 12th”), as demonstrated by
         materials and information gathered in Plaintiffs’ searches and investigations, including
         without limitation the following materials annexed collectively hereto as Exhibit “81”:
         (i) the Affidavit of Service filed by plaintiffs in GEICO, et al. v. Shah, M.D., et al., No. 15-
         CV-4057 (ERK) (JO) (E.D.N.Y. July 30, 2015) (ECF No. 31) attesting to service of the
         summons upon “Inna Lyubranetskaya a/k/a Lyubronetskaya a/k/a Lyubronwtskaya” by
         personal delivery at 2775 East 12th, a property described as Lyubronetskaya’s “dwelling
         place/usual place of abode within the State of New York,” to a person of suitable age and
         discretion identified as “Milana Dashaeva/Housekeeper”; (ii) Motor Vehicle Service &

 8
  Individual Defendant Apresyantsi also consistently used the residential address 1479 Dahill as his personal address
 on the Certificate of Incorporation for Grigol Supply. See ECF No. 64, at pp. 48-50.

                                                         20
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 21 of 27 PageID #:
                                    7511

        Warranty Record, provided by Thomson Reuters Legal and obtained by Plaintiffs’ counsel
        at WestLaw.com, describing Lyubronetskaya as a “Renter” in the “High Rise” building
        located at 2775 East 12th; and (iii) a Google Maps street view image captured in June of
        2018, showing an apparent residential building at 2775 East 12th.

       Individual Defendant Mezkula’s last known residence is located at 316 Avenue X,
        Brooklyn, New York 11223 (“316 Avenue X”), as demonstrated by materials and
        information gathered in Plaintiffs’ searches and investigations, including without limitation
        the following materials annexed collectively hereto as Exhibit “82”: (i) NYS Department
        of State Entity Information printout listing Mezkula as Chief Executive Officer of
        Corporate Defendant Global Best Deal, with Mezkula’s personal address listed as 316
        Avenue X; (ii) a printout from the NYC Finance website describing 316 Avenue X as
        “Retail W/ Other Uses”; (iii) a People Finder – Historic Tracker Record, provided by
        Thomson Reuters Legal and obtained by Plaintiffs’ counsel at WestLaw.com, showing
        Mezkula’s current address as 316 Avenue X; and (iv) a Google Maps satellite image
        captured in June of 2018, showing the vicinity of 316 Avenue X to consist of buildings
        apparently zoned for mixed use.

       Individual Defendant Semenikhin’s last known residence is located at 2955 West 29th
        Street, Apt. 7C, Brooklyn, New York 11224 (“2955 West 29th”), as demonstrated by
        materials and information gathered in Plaintiffs’ searches and investigations, including
        without limitation the following materials annexed collectively hereto as Exhibit “83”:
        (i) NYS Department of State Entity Information printout, showing Semenikhin and 2955
        West 29th as the registered address for service of process upon Corporate Defendant VDS
        Medical, with Semenikhin’s address listed as 2955 West 29th; (ii) a Utility Record,
        provided by Thomson Reuters Legal and obtained by Plaintiffs’ counsel at WestLaw.com,
        showing connection of utilities for Semenikhin as customer with service address at 2955
        West 29th; (iii) an Apartments.com listing describing the building at 2955 West 29th as the
        “Ocean Gate Apartments”; and (iv) a Google Maps street view image showing an apparent
        residential building at 2955 West 29th.

       Individual Defendant Shnaider’s last known residence is located at 428 St. Andrews Place,
        Manalapan, New Jersey 07726 (“428 St. Andrews”), as demonstrated by materials and
        information gathered in Plaintiffs’ searches and investigations, including without limitation
        the following materials annexed collectively hereto as Exhibit “84”: (i) the Affidavit of
        Service (ECF No. 78) attesting to Plaintiffs’ personal delivery of the Summons to Shnaider
        at 428 St. Andrews on June 8, 2016; and (ii) ) a Google Maps satellite image captured in
        2019, showing that 428 St. Andrews abuts a golf course and is located in a residential
        neighborhood.

       Individual Defendant Zalogin’s last known residence is located at 15 Potterville Lane, Palm
        Coast, Florida 32164-6709 (“15 Potterville Lane”), as demonstrated by materials and
        information gathered in Plaintiffs’ searches and investigations, including without limitation
        the following materials annexed collectively hereto as Exhibit “85”: (i) the Affidavit of
        Service (ECF No. 78) attesting to Plaintiffs’ personal delivery of the Summons to Zalogin
        at 15 Potterville Lane on June 8, 2016; (ii) a General Warranty Deed dated May 7, 2012
        and recorded in the land records of Flagler County, Florida, by which Zalogin acquired 15
        Potterville Lane; (iii) a Notice of Commencement recorded on June 14, 2018 in the Official
        Records of Flagler County, Florida, naming Zalogin as landowner with address at 15

                                                 21
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 22 of 27 PageID #:
                                    7512

        Potterville Lane; and (iv) a Trulia.com listing showing 15 Potterville Lane to be a
        freestanding, two-bathroom house.

        57.     Accordingly, I hereby certify that a copy of all papers submitted in support of the

 Second Motion seeking a judgment by default have been mailed to the Individual Defendants at

 the last known residential address of each, as set forth below:

                                                              Last Known Residence for
              Individual Defendant
                                                              Mailing of Second Motion

                                                            3901 Nostrand Avenue, Apt. 1F
                 Dmitrei Abramov
                                                           Brooklyn, New York 11235-2121

                                                             1479 Dahill Road, Suite A4
                Grigol Apresyantsi
                                                           Brooklyn, New York 11235-4804

                                                           727 Ocean View Avenue, Apt. A4
                   Boris Khanis
                                                           Brooklyn, New York 11235-6331

                                                             2775 East 12th Street, # 626
               Inna Lyubronetskaya
                                                           Brooklyn, New York 11229-5215

                                                                    316 Avenue X
                 Sergey Mezkula
                                                              Brooklyn, New York 11223

                                                              2955 W 29th Street, Apt. 7C
                Valeriy Semenikhin
                                                              Brooklyn, New York 11224

                                                                428 St. Andrews Place
                  Oleg Shnaider
                                                             Manalapan, New Jersey 07726

                                                                  15 Potterville Lane
                  Vadim Zalogin
                                                            Palm Coast, Florida 32164-6709


        58.     Furthermore, Plaintiffs respectfully submit that they have addressed the Court’s

 concerns with respect to service of the First Motion upon corporate Defendant Pacific Surgical

 Supply. In that regard, the Court had found that the First Motion had been properly served upon

 the Corporate Defendants at the “last known business address” of each, as “listed on the Secretary

 of State’s website,” ECF No. 333, at p. 8, with the exception of Defendant Pacific Surgical Supply,

 which was mailed to an address (1901 Avenue U) other than the address listed in the Complaint as


                                                 22
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 23 of 27 PageID #:
                                    7513

 its principal place of business (1811 Stillwell Avenue). See ECF No. 333, at p. 8.. Because two

 entities with nearly exactly the same name use or have used 1811 Stillwell Avenue – namely

 Defaulted Retailer Pacific Surgical Supply, and non-party Pacific Surgical Supply New York, Inc.

 – the Court found it unclear that the right “Pacific Surgical Supply” was served with the First

 Motion. See id. at pp. 8-10.

         59.      With respect to Defaulted Defendant Pacific Surgical Supply, at some time between

 the filing of the Complaint and of the First Motion, the entity has moved and/or amended its service

 of process address as registered with the New York Secretary of State. See generally ECF No. 333,

 at p. 8 n. 13 (taking “judicial notice of information from New York Secretary of State’s website”).

 At the time of the Complaint, the last business address known to Plaintiffs for Pacific Surgical

 Supply was the same as its service of process address in effect at that time, 1811 Stillwell Avenue.

 See Exhibit “98” (redacted excerpt from No-fault claim form, marked as an exhibit for use in

 examination under oath, submitted to Plaintiffs by Pacific Surgical Supply with 1811 Stillwell

 Avenue as “Provider” address). Now, Pacific Surgical Supply is registered for service of process

 with the New York Secretary of State at 1901 Avenue U, and Individual Defendant Shnaider

 continues to be listed as its Chief Executive Officer. See Exhibit “92” (NYDOS Entity Information

 for Defaulted Defendant Pacific Surgical Supply).9 Moreover, as shown on the most recent photo

 of 1901 Avenue U available on Realtor.com, the street level of the building at that location has an

 awning bearing Pacific Surgical Supply’s correct name (as it appears in the Complaint) and the

 phone number that Pacific Surgical Supply used in connection with its claim submissions to

 Plaintiffs. See Exh. “84,” at p. 8. Therefore, Plaintiffs respectfully submit that service of the



 9
  Non-party Pacific Surgical Supply New York, Inc., on the other hand, remains registered with the New York Secretary
 of State for service of process at 1811 Stillwell Avenue, the address formerly used by Defaulted Defendant Pacific
 Surgical Supply. See Exhibit “97” (NYDOS Entity Information for non-party). Further, the individual associated
 with the “New York, Inc.” non-party an individual non-party named Sergiy Kvasnitskyy, is not the same known officer,
 Individual Defendant Shnaider, just as the “New York Inc.” non-party is not the same entity as the Pacific Surgical
 Supply that submitted the claims to Plaintiffs that are the subject of the Complaint.

                                                         23
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 24 of 27 PageID #:
                                    7514

 Second Motion is properly made upon Pacific Surgical Supply at the 1901 Avenue U address, as

 the last know business address of this Defaulted Defendant.

        60.     The last known business addresses used for mailing the Second Motion to the

 remaining six Corporate Defendants were, like Pacific Surgical Supply, obtained from the public

 website of the New York Department of State’s Corporation and Business Entity Database,

 adopting specifically the address registered for service of process with each Corporate Defendant’s

 domiciliary state, New York, as of March 28, 2019:

       Grigol Supply, a New York corporation, is registered for service of process at 1479 Dahill
        Road, Suite #A4, Brooklyn, New York 11204, see Exh. “79,” at p. 1 (NYDOS Entity
        Information for Grigol Supply);

       Global Best Deal, a New York corporation, is registered for service of process at 316
        Avenue X, Brooklyn, New York 11223, see Exh. “82,” at p. 1 (NYDOS Entity Information
        for Global Best Deal);

       VDS Medical Supply, a New York corporation, is registered for service of process (c/o
        Individual Defendant Semenikhin) at 2955 West 29th Street, Suite 7C, Brooklyn, New York
        11224, see Exh. “83,” at p. 1 (NYDOS Entity Information for VDS Medical Supply);

       Liberty Surgical Supplies, a New York corporation, is registered for service of process at
        2616 East 28th Street, Brooklyn, New York 11235, see Exh. “86”(NYDOS Entity
        Information for Liberty Surgical Supplies);

       Ridge Medical Supplies, a New York corporation, is registered for service of process at
        210 Bridge Plaza Drive, Manalapan, New Jersey 07726, see Exh. “87”(NYDOS Entity
        Information for Ridge Medical Supplies);

       Empire State Medical Supplies, a New York corporation, is registered for service of process
        at 1611 McDonald Avenue, Brooklyn, New York 11230, see Exh. “88”(NYDOS Entity
        Information for Empire State Medical Supplies);

       Quality Medical Supply Inc., a New York corporation, is registered for service of process
        at 2525 West Second Street, Apt. 3G, Brooklyn, New York 11223, see Exh. “89”(NYDOS
        Entity Information for Quality Medical Supply);

       Biv Wholesale Inc., a New York corporation, is registered for service of process at 208 Bay
        Street, Staten Island, New York 10301, see Exh. “90”(NYDOS Entity Information for Biv
        Wholesale);

       Comdex Inc., a New York corporation, is registered for service of process at 525 Neptune
        Ave. #7-C, Brooklyn, New York 11224, see Exh. “91”(NYDOS Entity Information for
        Comdex);
                                                 24
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 25 of 27 PageID #:
                                    7515


       IG&NAT Services, Inc., a New York corporation, is registered for service of process at
        197- East 18th St., Apt. B10, Brooklyn, New York 11229, see Exh. “92”(NYDOS Entity
        Information for IG&NAT Services);

       Imprezza NYC Inc., a New York corporation, is registered for service of process at 2103
        Ave. Z, Brooklyn, New York 11235, see Exh. “93”(NYDOS Entity Information for
        Imprezza NYC);

       Metra Wholesale Inc., a New York corporation, is registered for service of process at 309
        Sand Lane 2nd Fl, Front Ste B, Staten Island, New York 10305, see Exh. “94”(NYDOS
        Entity Information for Metra Wholesale);

       Ortiz Omega Corp., a New York corporation, is registered for service of process at 1330
        6th Avenue, Suite 23, New York, New York 10019, see Exh. “95”(NYDOS Entity
        Information for Ortiz Omega); and

       VZ Group Inc., a New York corporation, is registered for service of process at 2753 Harway
        Ave., Brooklyn, New York 11214, see Exh. “96” (NYDOS Entity Information for VZ
        Group).

        61.      Accordingly, I hereby certify that a copy of all papers submitted in support of the

 Second Motion seeking a judgment by default have been mailed to the Corporate Defendants at

 the last known business address of each, as set forth below:

                                                          Last Known Business Address for
               Corporate Defendant
                                                             Mailing of Second Motion

                                                             1479 Dahill Road, Suite #A4
                 Grigol Supply, Inc.
                                                              Brooklyn, New York 11204

                                                                      316 Avenue X
               Global Best Deal, Inc.
                                                                Brooklyn, New York 11223

                                                                2955 W 29th Street, Apt. 7C
              VDS Medical Supply, Inc.
                                                                Brooklyn, New York 11224

                                                                  2616 East 28th Street
          Liberty Surgical Supplies Inc.
                                                                Brooklyn, New York 11235

                                                              210 Bridge Plaza Drive
          Ridge Medical Supplies Corp.
                                                            Manalapan, New Jersey 07726

                                                                 1611 McDonald Avenue
        Empire State Medical Supplies, Inc.
                                                                Brooklyn, New York 11230



                                                 25
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 26 of 27 PageID #:
                                    7516

                                                         Last Known Business Address for
                Corporate Defendant
                                                            Mailing of Second Motion

                                                                  1901 Avenue U
             Pacific Surgical Supply, Inc.
                                                          Brooklyn, New York 11229-3905

                                                          2525 West Second Street, Apt. 3G
             Quality Medical Supply Inc.
                                                             Brooklyn, New York 11223

                                                                    208 Bay Street
                 Biv Wholesale Inc.
                                                           Staten Island, New York 10301

                                                              525 Neptune Ave., #7-C
                    Comdex Inc.
                                                             Brooklyn, New York 11224

                                                            1970 East 18th St., Apt. B10
               IG&NAT Services, Inc.
                                                            Brooklyn, New York 11229

                                                                    2103 Ave. Z
                 Imprezza NYC Inc.
                                                             Brooklyn, New York 11235

                                                         309 Sand Lane 2nd Fl, Front Ste B
                Metra Wholesale Inc.
                                                          Staten Island, New York 10305

                                                             1330 6th Avenue, Suite 23
                 Ortiz Omega Corp.
                                                            New York, New York 10019

                                                                 2753 Harway Ave.
                   VZ Group Inc.
                                                             Brooklyn, New York 11214



           WHEREFORE, Plaintiffs respectfully move this Court to enter a judgment by default

 against the Defaulted Defendants in the amounts set forth herein. Further, I declare under penalty

 of perjury that the foregoing is true and accurate to the best of my knowledge, information and

 belief; that the amount claimed is justly due and owing to Plaintiffs; and that the disbursements

 sought to be taxed have been made in this action or will necessarily be made or included in the

 action.




                                                26
Case 1:16-cv-01465-AMD-SJB Document 340-3 Filed 04/22/19 Page 27 of 27 PageID #:
                                    7517

       I declare under penalty of perjury that the foregoing is true and correct.




 Dated: New York, New York
        April 19, 2019




                                                        /s/ James McKenney
                                                     James A. McKenney, Esq.




                                                27
